DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 7/11/2022 have been entered, wherein claims 1-21 are pending. The previous claim objections have been withdrawn due to Applicant’s amendments. Accordingly, claims 1-21 have been examined herein. This action is Final. 
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 7/29/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The amendments to claim 1 introduce the phrase “wherein a radius of the non-perforated region is at least half of a radius of the perforated region”. However, the specification does not mention “wherein a radius of the non-perforated region is at least half of a radius of the perforated region”. Add the phrase “wherein a radius of the non-perforated region is at least half of a radius of the perforated region” to the specification in order to provide proper antecedent basis for the claimed subject matter. 
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 20 recites “wherein the non-perforated region has a diameter equal to or greater than the diameter of the inlet”. However, the disclosure does not provide support for “wherein the non-perforated region has a diameter equal to the diameter of the inlet”. Specifically, paragraph 0060 of the specification provides support for the diameter of the non-perforated region is greater than the diameter of the inlet but does not provide support for the non-perforated region has a diameter equal to the diameter of the inlet. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “wherein the non-perforated region has a diameter sufficient that substantially all the dirt-laden fluid contacts the non-perforated region when entering the chamber in an axial direction before the dirt-laden fluid is moved radially outward to the perforated region by the disc”.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Korbinian (DE 19637431) (see Notice of References Cited from 6/8/2021 for attached translation).
Regarding claim 1, Sharpe’s embodiment of figure 6 teaches a dirt separator for a vacuum cleaner (fig. 6 and paragraph 0053), the dirt separator comprising: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 6 below); and 

    PNG
    media_image1.png
    552
    853
    media_image1.png
    Greyscale

A perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below), 

    PNG
    media_image2.png
    552
    1105
    media_image2.png
    Greyscale

wherein a wall of the chamber (see Sharpe’s annotated fig. 6 below) is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 can be detached from the main portion 21 of the handheld vacuum to remove particles from the nozzle portion and then re-fitted to the main portion for re-use. Therefore, the wall is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below) attached to and moveable with the wall (When the detachable nozzle portion 22 is removed, the inlet duct and the wall of the chamber are also removed).  

    PNG
    media_image3.png
    516
    822
    media_image3.png
    Greyscale

	Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis; wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region.
	However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image4.png
    494
    750
    media_image4.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc-shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. 
	Sharpe, as modified, does not explicitly teach wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region. 
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
Regarding claim 2, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein the outlet is located at or adjacent a top of the chamber (see Sharpe’s annotated fig. 6 below. When the handheld vacuum cleaner (of Sharpe) is maneuvered into the position shown in the annotated fig. 6 below, the outlet (of Sharpe) is located at a top of the chamber of Sharpe)), and the wall delimits a bottom of the chamber (see Sharpe’s annotated fig. 6 below. The chamber wall (of Sharpe) delimits a bottom of the chamber (of Sharpe)).  

    PNG
    media_image6.png
    830
    669
    media_image6.png
    Greyscale

Regarding claim 3, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 2. Additionally, Sharpe in view of Korbinian teaches wherein the bottom of the chamber is spaced axially from the top of the chamber (see Sharpe’s annotated fig. 6 below. The bottom of the chamber (of Sharpe) is spaced axially along the rotational axis  of the disc (of Sharpe) from the top of the chamber (of Sharpe)).  

    PNG
    media_image7.png
    763
    547
    media_image7.png
    Greyscale

Regarding claim 4, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein the dirt-laden fluid entering the chamber is directed at the disc (see Sharpe’s annotated fig. 6 below. The dirt-laden fluid is directed at the disc 27, which has been substituted with Korbinian’s disc).  

    PNG
    media_image8.png
    375
    796
    media_image8.png
    Greyscale

Regarding claim 5, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 4. Additionally, Sharpe in view of Korbinian teaches wherein the dirt-laden fluid entering the chamber is directed at a center of the disc (see Sharpe’s annotated fig. 6 below. The dirt-laden fluid is directed at the center of the disc 27, which has been substituted with Korbinian’s disc).  

    PNG
    media_image8.png
    375
    796
    media_image8.png
    Greyscale

Regarding claim 6, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein the inlet duct extends linearly within the chamber (fig. 6 (of Sharpe), the inlet duct (of Sharpe) extends linearly within the chamber (of Sharpe)).
Regarding claim 7, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein the chamber surrounds the inlet duct (fig. 6 (of Sharpe), the chamber (of Sharpe) surrounds the inlet duct (of Sharpe)).
Regarding claim 11, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein a diameter of the disc is greater than a diameter of the inlet (see Sharpe’s annotated fig. 6 below. The diameter of the disc is greater than the diameter of the inlet).     ny-1856105335 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00  

    PNG
    media_image9.png
    494
    803
    media_image9.png
    Greyscale

Regarding claim 12, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Sharpe in view of Korbinian does not explicitly teach wherein the disc has a total open area greater than that of the inlet.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and open area of the disc, including wherein the disc has a total open area greater than that of the inlet, in order to increase or decrease the pressure drop and/or air flow and strain on the motor. 
Regarding claim 16, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein the disc is formed of a metal (paragraph 0053 (of Sharpe), “perforated barrier of metal mesh (27)” teaches wherein the disc is formed of a metal). Further, it would have been obvious to construct the substituted disc of Korbinian from metal in order to promote longevity of the disc and replace the disc less often. 
Regarding claim 17, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein the dirt separator comprises an electric motor (fig. 6 (of Sharpe), electric motor 23 (of Sharpe)) for driving the disc about the rotational axis (paragraph 0053 (of Sharpe)).
Regarding claim 18, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches a handheld vacuum cleaner (Sharpe in view of Korbinian teaches a handheld vacuum cleaner (fig. 6 (of Sharpe)) having the disc of Korbinian.) comprising the dirt separator of claim 1 (see above rejection of claim 1), wherein the perforated region extends to an outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes (See Korbinian’s annotated fig. 2 below. The perforated region extends to an outermost edge of the disc. Sharpe in view of Korbinian teaches wherein the perforated region extends to an outermost edge of the disc and is continuously perforated by holes which the cleansed fluid passes). 

    PNG
    media_image10.png
    559
    516
    media_image10.png
    Greyscale

Regarding claim 20, Sharpe’s embodiment of figure 6 teaches a dirt separator for a vacuum cleaner (fig. 6 and paragraph 0053), the dirt separator comprising: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 6 below); and 

    PNG
    media_image1.png
    552
    853
    media_image1.png
    Greyscale

A perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below), 

    PNG
    media_image2.png
    552
    1105
    media_image2.png
    Greyscale

wherein a wall of the chamber (see Sharpe’s annotated fig. 6 below) is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 can be detached from the main portion 21 of the handheld vacuum to remove particles from the nozzle portion and then re-fitted to the main portion for re-use. Therefore, the wall is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below) attached to and moveable with the wall (When the detachable nozzle portion 22 is removed, the inlet duct and the wall of the chamber are also removed).  

    PNG
    media_image3.png
    516
    822
    media_image3.png
    Greyscale

	Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis; wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein the non-perforated region has a diameter equal to or greater than the diameter of the inlet. 
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image4.png
    494
    750
    media_image4.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc-shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. 
	Sharpe, as modified, does not explicitly teach wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein the non-perforated region has a diameter equal to or greater than the diameter of the inlet.
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
Sharpe in view of Korbinian teaches wherein the non-perforated region has a diameter equal to or greater than the diameter of the inlet (Sharpe in view of Korbinian teaches Korbinian’s perforated disc is incorporated into Sharpe’s handheld cleaner. Sharpe in view of Korbinian teaches the outer diameter of the non-perforated region of Korbinian’s disc has a diameter greater than a diameter of the inlet)
Regarding claim 21, Sharpe’s embodiment of figure 6 teaches a dirt separator for a vacuum cleaner (fig. 6 and paragraph 0053), the dirt separator comprising: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 6 below); and 

    PNG
    media_image1.png
    552
    853
    media_image1.png
    Greyscale

A perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below), 

    PNG
    media_image2.png
    552
    1105
    media_image2.png
    Greyscale

wherein a wall of the chamber (see Sharpe’s annotated fig. 6 below) is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 can be detached from the main portion 21 of the handheld vacuum to remove particles from the nozzle portion and then re-fitted to the main portion for re-use. Therefore, the wall is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below) attached to and moveable with the wall (When the detachable nozzle portion 22 is removed, the inlet duct and the wall of the chamber are also removed).  

    PNG
    media_image3.png
    516
    822
    media_image3.png
    Greyscale

	Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis; wherein the disc comprises a non-perforated region surrounded by a perforated region, wherein the non-perforated region has a diameter sufficient that substantially all the dirt-laden fluid contacts the non-perforated region when entering the chamber in an axial direction before the dirt-laden fluid is moved radially outward to the perforated region by the disc. 
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image4.png
    494
    750
    media_image4.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc-shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. 
	Sharpe, as modified, does not explicitly teach wherein the disc comprises a non-perforated region surrounded by a perforated region, wherein the non-perforated region has a diameter sufficient that substantially all the dirt-laden fluid contacts the non-perforated region when entering the chamber in an axial direction before the dirt-laden fluid is moved radially outward to the perforated region by the disc.
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The region between the innermost annotated circle and the intermediate annotated circle is being interpreted as the non-perforated region. The area between the intermediate annotated circle and the outermost annotated circle is being interpreted as the perforated region. The non-perforated region is surrounded by the perforated region).

    PNG
    media_image11.png
    407
    338
    media_image11.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
Sharpe in view of Korbinian teaches wherein the non-perforated region has a diameter sufficient that substantially all the dirt-laden fluid contacts the non-perforated region when entering the chamber in an axial direction before the dirt-laden fluid is moved radially outward to the perforated region by the disc (Sharpe was modified to include Korbinian’s disc, wherein the disc includes a non-perforated region and a perforated region. Additionally, Sharpe in view of Korbinian, teaches (as best understood by the examiner in light of the above 35 USC 112(b) rejection) wherein the non-perforated region has a diameter (The non-perforated region has an outer diameter) sufficient that substantially all the dirt-laden fluid contacts the non-perforated region when entering the chamber in an axial direction before the dirt-laden fluid is moved radially outward to the perforated region by the disc (As best understood by the examiner, the outer diameter of the non-perforarted region is sufficient such that substantially all the dirt-laden fluid contacts the non-perforated region when entering the chamber in an axial direction before the dirt-laden fluid is moved radially outward to the perforated region by the disc)).
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Korbinian (DE 19637431), as applied to claim 1 above, and further in view of Dimbylow (US PGPUB 20170079490).
Regarding claim 8, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches wherein the inlet duct extends through the wall (see Sharpe’s annotated fig. 6 below. The inlet duct (of Sharpe) extends through a wall of the chamber (of Sharpe))

    PNG
    media_image12.png
    544
    844
    media_image12.png
    Greyscale

Sharpe in view of Korbinian does not teach an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
However, Dimbylow teaches a hand vacuum cleaner 2 that is attachable to a cleaning tool 10 (fig. 4) or a wand 110 and a cleaner head 112 (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Korbinian to further incorporate the teachings of Dimbylow to provide a hand vacuum with a dirt-laden fluid inlet, wherein the inlet can be used to directly clean a surface or the inlet is attachable to different attachments of the vacuum cleaner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as, a ceiling cleaner or a floor cleaner. 
Regarding claim 9, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Sharpe in view of Korbinian does not teach wherein the wall pivots when moving between the open position and the closed position.  
However, Dimbylow teaches a hand vacuum cleaner 2 with a dirt collecting bin 38 and an end wall 26 [0029] (fig. 8). Additionally, Dimbylow teaches the end wall 26 is connected to a cylindrical outer wall 24 of the dirt collecting bin 38 via a pivot 40. The pivot 40 allows the end wall to be moved from a closed position, in which dirt is retained within the dirt collecting bin, to an open position, in which dirt can be removed from the dirt collecting bin [0030]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Korbinian to further incorporate the pivot teaching of Dimbylow to provide a pivot connecting the detachable nozzle portion 22 (of Sharpe) and the main portion 21 (of Sharpe) so that the detachable nozzle portion can pivot between an open position and a closed position. Doing so would make it easier for the operator to reattach the nozzle portion once the accumulated dirt and debris is emptied. Additionally, including a connecting pivot would help prevent the detachable nozzle portion and the main portion from being inadvertently separated from each other and lost. 
Regarding claim 19, Sharpe in view of Korbinian teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Korbinian teaches a vacuum cleaner (Sharpe fig. 6) comprising a handheld unit (Sharpe fig. 6), wherein the handheld unit comprises the dirt separator of claim 1 (see the above rejection of claim 1). 
Sharpe in view of Korbinian does not explicitly teach a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis. 
However, Dimbylow teaches a hand held vacuum 2 which is attached to a cleaner head 112 by an elongate tube (wand 110), thereby forming a stick vacuum cleaner (fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Korbinian to further incorporate the teachings of Dimbylow to provide a hand vacuum which can be selectively attachable to an elongate tube and cleaner head. Doing so would increase the utility of the vacuum by allowing the vacuum to be used for different situation, such as, a floor cleaner. 
Sharpe in view of Korbinian and further in view of Dimbylow teaches a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis (Dimbylow fig. 6, the longitudinal axis of the wand 110 is parallel to the inlet axis. Because Sharpe in view of Korbinian was further modified to include the wand and cleaning head in a similar structural relationship as taught by Dimbylow, the longitudinal axis of the wand is parallel with the axis of Sharpe’s inlet duct. Sharpe’s inlet duct is coincident with the rotational axis. Therefore, the elongate tube extends along an axis parallel to the rotational axis).
Allowable Subject Matter
6. Claims 10 and 13-15 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Sharpe is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the separation distance between the center of the inlet and the center of the disk as particularly claimed in combination with all other elements of claim 10.
Claims 13-15 are allowed for depending upon claim 10. 
Response to Arguments
7. Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant argues Korbinian fails to teach a non-perforated region surrounded by a perforated region (last paragraph of page 9 of the Applicant’s remarks). The examiner respectfully disagrees. Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
Additionally, regarding the interpretation of the non-perforated region as interpreted in claim 21, the indicated region qualifies as a non-perforated region because Korbinian’s fig. 2 depicts the interpreted region as non-perforated. 
See above rejection for more details. 
Applicant argues Sharpe in view of Korbinian fails to teach the language of amended claim 1(first paragraph of page 10 of the Applicant’s remarks). Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
See above rejection for more details. 
Applicant argues Sharpe in view of Korbinian fails to teach the claim language of newly added claim 20 (page 11 of the Applicant’s remarks). The examiner respectfully disagrees. Sharpe in view of Korbinian has been interpreted to read on the claim language of newly added claim 20. See above rejection for more details. 
Applicant argues Sharpe in view of Korbinian fails to teach the claim language of newly added claim 21 (page 12 of the Applicant’s remarks). The examiner respectfully disagrees. In light of the above 35 USC 112(b) rejection, as best understood by the examiner, Sharpe in view of Korbinian has been interpreted to read on the claim language of newly added claim 21. See above rejection for more details.
Applicant argues the double patenting rejections are not proper in view of the amended claim language. As similarly addressed above regarding claim the amended language of claim 1, the double patenting rejection continues to be proper. See the below double patenting rejections for more details. 
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 10, 12 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9 and 10-13 of copending Application No. 16/637,884 in view of Sharpe (US PGPUB 20030106858) and Korbinian (DE 19637431). 
Instant Application 16/637,881
Copending Application 16/637,884
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis, 
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 4] The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.  
[Claim 4]  The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber. ny-1856105335 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00  
[Claim 8] The dirt separator of claim 1, wherein the inlet is defined by an end of an inlet duct that extends linearly within the chamber.
[Claim 10] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 9] The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.
[Claim 12] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.  
[Claim 2] The dirt separator of claim 1, wherein the perforated region has a total open area greater than that of the inlet.
[Claim 16] The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 10] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 17] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.  
[Claim 11] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.
[Claim 18] A handheld vacuum cleaner comprising the dirt separator of claim 1, 

[Claim 12] A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises the dirt separator of claim 1 
and wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 13] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber, and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
and wherein the elongate tube extends along an axis parallel to the rotational axis


Claims 1, 12 and 13 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claims 1, 12 and 13 of the copending application in view of Sharpe lacks wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region, wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes.. 
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region), wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes (see annotated fig. below).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and a radius of the non-perforated region is at least half of a radius of the perforated region wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6, 7, 8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 of copending Application No. 16/637,894 in view of Sharpe (US PGPUB 20030106858) and Korbinian (DE 19637431). 
Instant Application 16/637,881
Copending Application 16/637,894
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis, 
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber. ny-1856105335 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00  
[Claim 2] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.
[Claim 7] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct.  
[Claim 5] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct.
[Claim 8] The dirt separator of claim 1, wherein the inlet duct extends through the wall, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 10] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 7] The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.
[Claim 11] The dirt separator of claim 1, wherein the diameter of the disc is greater than a diameter of the inlet.  
[Claim 8] The dirt separator of claim 1, wherein the diameter of the disc is greater than the diameter of the inlet.
[Claim 12] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.  
[Claim 9] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.
[Claim 13] The dirt separator of claim 10, wherein the disc comprises an inner region surrounded by an outer region, a diameter of ny-1856105435 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00 the inner region is no less than the diameter of the inlet, and the inner region has an open area less than that of the outer region.  
[Claim 10] The dirt separator of claim 1, wherein the disc comprises an inner region surrounded by an outer region, the diameter of the inner region is no less than the diameter of the inlet, and the inner region has an open area less than that of the outer region.
[Claim 14] The dirt separator of claim 13, wherein the inner region has an open area less than 10% of surface area of the inner region and the outer region has an open area greater than 20% of surface area of the outer region.  

[Claim 11] The dirt separator of claim 10, wherein the inner region has an open area less than 10% and the outer region has an open area greater than 20%.
[Claim 15] The dirt separator of claim 13, wherein the holes are formed in the outer region and the inner region is non-perforated.  
[Claim 12] The dirt separator of claim 10, wherein the holes are formed in the outer region and the inner region is non-perforated.
[Claim 16] The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 13] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 17] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.  
[Claim 14] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.
[Claim 18] A handheld vacuum cleaner comprising the dirt separator of claim 1 

[Claim 15] A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises the dirt separator of claim 1 
and wherein the elongate tube extends along an axis parallel to the rotational axis.
[Claim 16] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the ny-1855880535 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00 outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the inlet is defined by an end of an inlet duct. and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis, and wherein the elongate tube extends along an axis parallel to the rotational axis.


Claims 1, 15 and 16 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claims 1, 15 and 16 of the copending application in view of Sharpe lacks wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region, wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes.. 
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region), wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes (see annotated fig. below).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and a radius of the non-perforated region is at least half of a radius of the perforated region wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, 6, 8, 10, 12, 16, 17, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 11, 12, 13 and 14 of copending Application No. 16/637,981 in view of Sharpe (US PGPUB 20030106858) and Korbinian (DE 19637431). 
Instant Application 16/637,881
Copending Application 16/637,981
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 4] The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.  
[Claim 2] The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber. ny-1856105335 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00  
[Claim 5] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.
[Claim 8] The dirt separator of claim 1, wherein the inlet duct extends through the wall, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 10] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 1] a separation distance between the centre of the inlet and the centre of the disc is no greater than the diameter of the inlet.
[Claim 12] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.  
[Claim 8] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.
[Claim 16] The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 11] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 17] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.  
[Claim 12] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.
[Claim 18] A handheld vacuum cleaner comprising the dirt separator of claim 1 
[Claim 13] A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises the dirt separator of claim 1 
and wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 14] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the inlet is defined by an end of an inlet duct that extends within the chamber, and a separation distance between the centre of the inlet and the centre of the disc is no greater than the diameter of the inlet, and wherein the elongate tube extends along an axis parallel to the rotational axis.


Claims 1, 13 and 14 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claims 1, 13 and 14 of the copending application in view of Sharpe lacks wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region, wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes.. 
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region), wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes (see annotated fig. below).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and a radius of the non-perforated region is at least half of a radius of the perforated region wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 15 of copending Application No. 16/638,023 in view of Sharpe (US PGPUB 20030106858) and Korbinian (DE 19637431). 
Instant Application 16/637,881
Copending Application 16/638,023
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis 
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises the dirt separator of claim 1 
and wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 14 and 15] A vacuum cleaner comprising a dirt separator 

The vacuum cleaner of claim 14, wherein the vacuum cleaner is a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, the handheld unit comprising the dirt separator, and the elongate tube extending along an axis parallel to the rotational axis.


Claims 1 and 15 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claims 1 and 15 of the copending application in view of Sharpe lacks wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region. 
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and a radius of the non-perforated region is at least half of a radius of the perforated region wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, 5, 6, 7, 8, 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, 8, 9, 10 and 11 of copending Application No. 16/637,996 in view of Sharpe (US PGPUB 20030106858) and Korbinian (DE 19637431). 
Instant Application 16/637,881
Copending Application 16/637,996
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis,
wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  

[Claim 1 and claim 9] A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes.
The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct, a wall of the chamber is moveable between an open position and a closed position, and the inlet duct is attached to and moveable with the wall.
[Claim 4] The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.  
[Claim 2] The vacuum cleaner of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 5] The dirt separator of claim 4, wherein the dirt-laden fluid entering the chamber is directed at the centre of the disc.  
[Claim 3] The vacuum cleaner of claim 2, wherein the dirt-laden fluid entering the chamber is directed at the centre of the disc.
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber. ny-1856105335 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00  
[Claim 7] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends linearly within the chamber.
[Claim 7] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct.  
[Claim 6] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct, and the chamber surrounds the inlet duct.
[Claim 8] The dirt separator of claim 1, wherein the inlet duct extends through the wall, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
[Claim 8] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 16] The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 10] The vacuum cleaner of claim 1, wherein the disc is formed of a metal.
[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises the dirt separator of claim 1 
and wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 11] A stick vacuum cleaner comprising a handheld vacuum cleaner that comprises a chamber having an inlet through which dirt- laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
the handheld vacuum cleaner attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis.


Claims 1 and 11 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claims 1 and 11 of the copending application in view of Sharpe lacks wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region,. 
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and a radius of the non-perforated region is at least half of a radius of the perforated region wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6, 7, 8, 10, 12, 16, 17, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 9, 11, 14, 15, 16 and 17 of copending Application No. 16/637,878 in view of Sharpe (US PGPUB 20030106858) and Korbinian (DE 19637431). 
Instant Application 16/637,881
Copending Application 16/637,878
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis, 
wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  

1. A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the dirt-laden fluid enters the chamber along a flow axis that intersects the disc.
Claim 6: The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.
8. The dirt separator of claim 1, wherein the inlet is defined by an end of an inlet duct that extends linearly within the chamber.
Claim 7: The dirt separator of claim 1, wherein the chamber surrounds the inlet duct.
6. The dirt separator of claim 1, wherein the inlet is defined by an end of an inlet duct, and the chamber surrounds the inlet duct.
Claim 8: The dirt separator of claim 1, wherein the inlet duct extends through the wall, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
7. The dirt separator of claim 1, wherein the inlet is defined by an end of an inlet duct, the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
Claim 10: A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, wherein a separation distance between a center of the inlet and a center of the disc is no greater than the diameter of the inlet.
1. A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the dirt-laden fluid enters the chamber along a flow axis that intersects the disc.
9. The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.







Claim 12: The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.
11. The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.
Claim 16: The dirt separator of claim 1, wherein the disc is formed of a metal.
14. The dirt separator of claim 1, wherein the disc is formed of a metal.
Claim 17: The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.
15. The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis. 
Claim 18: A handheld vacuum cleaner comprising the dirt separator of claim 1, 
16. A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the dirt-laden fluid enters the chamber along a flow axis that intersects the disc.
[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises the dirt separator of claim 1 
and wherein the elongate tube extends along an axis parallel to the rotational axis.

17. A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the dirt-laden fluid enters the chamber along a flow axis that intersects the disc, and wherein the elongate tube extends along an axis parallel to the rotational axis.


Claims 1, 16 and 17 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.  Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claims 1, 16 and 17 of the copending application in view of Sharpe lacks wherein the disc comprises a non-perforated region surrounded by a perforated region, and wherein a radius of the non-perforated region is at least half of a radius of the perforated region, wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes.. 
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region is being interpreted as the region underlying the annotated inner black circle. The non-perforated region is being interpreted as having a relatively small width. However, the non-perforated region, as interpreted, reads on the claim language. Korbinian teaches wherein the disc comprises a non-perforated region surrounded by a perforated region), and wherein a radius of the non-perforated region is at least half of a radius of the perforated region (see Korbinian’s annotated fig. 2 below. The non-perforated region has a radius to the outermost edge of the non-perforated region, wherein this radius is at least half of a radius of the perforated region. Specifically, the outermost radius of the non-perforated region is at least half of the outermost radius of the perforated region), wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes (see annotated fig. below).

    PNG
    media_image5.png
    559
    516
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated region surrounded by a perforated region, and a radius of the non-perforated region is at least half of a radius of the perforated region wherein the perforated region extends to the outermost edge of the disc and is continuously perforated by holes through which the cleansed fluid passes. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.

Conclusion
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Korhonen et al. (EP 2275187) (reference IDS from 7/29/2022) teaches an air filtering arrangement having a perforated disc, which can be used in combination with Sharpe to teach claim 20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723